Case 1:19-cv-10856-GBD-RWL Document 44 Filed 10/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONORDIRECT.COM, INC.,

 

Plaintiff,
-against-
BLUEFIN PAYMENT SYSTEMS LLC a/k/a CAPITAL: ORDER
PAYMENTS LLC,
19 Civ. 10856 (GBD) (RWL)
Defendant.

GEORGE B. DANIELS, United States District Judge:
The status conference scheduled to occur on November 17, 2020 at 9:45 a.m. is hereby

cancelled.

Dated: New York, New York
October 29, 2020

SO ORDERED.

WAAL 4 Vil |
Garry,  Dairsl

GEPRGE . DANIELS
ited States District Judge

 

 

 
